DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 03/09/2021.
In the instant application, claims 1, 12 and 19 are amended independent claims; claims 1, 20 are pending in this case.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a non-transitory computer-readable medium and an apparatus for automatically generating customized user interfaces to different group of users. The system may generate different user interface designs and determine metrics for user interaction with the different designs. Based on the metrics and attributes of the users, the system may segment the users into groups that tend to interact well with certain interface designs. The system may generate different designs for a user interface where the inclusion or exclusion or formatting of one or more of one or more user interface elements provides the different types of designs for a user interface.
Independent claims 1, 12 and 29 when considered as a whole, are allowable over the prior art of record.  
Zheng (US 2016/0259840) teaches a method and system to personalize user interface elements of online content presented to a certain user during a given online session in which the user is accessing the online content. Data related to user/ user device and context data is received. The context data may include information related the online content accessed by the user. Further, user-and-context modeling data may be obtained, where the user-and-context modeling data includes data related to a plurality of users and their interaction with a plurality of webpages. Daly (US 2013/0031470) teaches a method and system for generating personalizing website layout. The method and system monitors a user’s behaviors and assigns a user to a user group, which has an assigned personalized template. The template are personalized in response to the user’s behaviors and arranges content to be displayed to the user based on that behavior. Bandaru (US 9087035) teaches a method for website creation and management based on web analytics data. The method includes identifying a business category related to a user, obtaining multiple website analytics data items from multiple websites related to the business category, evaluating the multiple website analytics data items to generate multiple website templates for the user, providing the multiple website templates to the user for selection.
However, Zheng, Daly and Bandaru do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 12 and 19. For example, the prior arts do not teach of suggest the steps of “wherein the first communication channel supports tracking of the first set of user input characteristics, and wherein the one or more interaction metrics include a link selection metric that is based on user selection of at least one link that links to a second communication channel and is represented using different elements displayed according to two or more of the different user interface formats.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174